COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Principal Commercial Acceptance, L.L.C. v. Buchanan Fund V,
                          L.L.C.

Appellate case number:    01-11-00782-CV

Trial court case number: 2009-59436

Trial court:              165th District Court of Harris County

Date motion filed:        1/22/13

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration (styled by the appellant “Motion
for Rehearing En Banc”) is     DENIED        GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                         Acting Individually    Acting for the Court

Panel consists of: Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: April 18, 2013